Name: Commission Regulation (EEC) No 1976/80 of 25 July 1980 extending the period of validity of Regulation (EEC) No 2826/77 introducing a Community transit declaration form for use in automatic or electronic data-processing systems
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 7 . 80 Official Journal of the European Communities No L 192/23 COMMISSION REGULATION (EEC) No 1976/80 of 25 July 1980 extending the period of validity of Regulation (EEC) No 2826/77 introducing a Community transit declaration form for use in automatic or electronic data ­ processing systems Whereas the period of validity of Regulation (EEC) No 2826/77 should therefore be extended for two years ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Transit Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ('), as amended by Regulation (EEC) No 983/79 (2 ), and in particular Article 57 thereof, Whereas Commission Regulation (EEC) No 2826/77 ( 3 ), as last amended by Regulation (EEC) No 1653/79 (4 ), is applicable until 31 December 1980 ; Whereas experience shows that there is a need to provide that the form introduced by Regulation (EEC) No 2826/77 may continue to be used after that date ; Whereas, in addition, the present stage of evolution of the automatic and electronic data-processing systems being used in the customs field is such that no revision of the form is at present necessary ; HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 5 of Regulation (EEC) No 2826/77, '31 December 1980' shall be replaced by '31 December 1982'. Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (') OJ No L 38, 9. 2 . 1977, p. 1 . (2 ) OJ No L 123, 19 . 5 . 1979, p. 1 . ( 3 ) OJ No L 333, 24. 12. 1977, p. 1 . (4 ) OJ No L 192, 31 . 7 . 1979 , p. 32.